—Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered May 16, 1991, convicting her of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that she was deprived of a fair trial as a result of the prosecutor’s summation. We disagree. Each of the prosecutor’s comments to which the defendant objects was a fair response to the defense counsel’s summation or constituted fair comment on the evidence (People v Ashwal, 39 NY2d 105; People v Miller, 143 AD2d 1055).
We find that the sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
*592The defendant’s remaining contentions are without merit. Thompson, J. P., Sullivan, O’Brien and Copertino, JJ., concur.